--------------------------------------------------------------------------------

> > > > THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
> > > > SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR UNDER THE SECURITIES
> > > > LAWS OF CERTAIN STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
> > > > TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT
> > > > AS PERMITTED UNDER THE ACT AND THE APPLICABLE STATE SECURITIES LAWS,
> > > > PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. LENDERS SHOULD BE AWARE
> > > > THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT
> > > > FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER OF THESE SECURITIES MAY
> > > > REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE
> > > > ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN
> > > > COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

___________________
COLLATERALIZED SECURED PROMISSORY NOTE
BACK END NOTE


$25,000.00 Lewes Delaware   December 23, 2013

1.                Principal and Interest

          FOR VALUE RECEIVED, ___________________, a Delaware Limited Liability
Company (the "Company") hereby absolutely and unconditionally promises to pay to
Naked Brand Group, Inc. (the “Lender"), or order, the principal amount of Twenty
Five Thousand Dollars ($25,000) no later than July 23, 2014, unless the Lender
does not meet the “current information requirements” required under Rule 144 of
the Securities Act of 1933, as amended, in which case the Company may declare
the offsetting note issued by the Lender on the same date herewith to be in
Default (as defined in that note) and cross cancel its payment obligations under
this Note as well as the Lenders payment obligations under the offsetting note.
This Note shall bear simple interest at the rate of 8%.

2.                Repayments and Prepayments; Security.

                  a.      All principal under this Note shall be due and payable
no later than July 23, 2014, unless the Lender does not meet the “current
information requirements” required under Rule 144 of the Securities Act of 1933,
as amended, in which case the Company may declare the offsetting note issued by
the Lender on the same date herewith to be in Default (as defined in that note)
and cross cancel its payment obligations under this Note as well as the Lenders
payment obligations under the offsetting note.

                   b.      The Company may pay this Note at any time. This note
may not be assigned by the Lender, except by operation of law.

                  c.      This Note shall be secured by the pledge of the
$25,000 8% convertible promissory note issued to the Company by the Lender on
even date herewith (the “Lender Note”). The Company may exchange this collateral
for other collateral with an appraised value of at least $25,000.00. All
collateral shall be retained by New Venture Attorneys, P.C., which shall act as
the escrow agent for the collateral for the benefit of the Lender. The Company
may not effect any conversions under the Lender Note until it has made full cash
payment for the portion of the Lender Note being converted.

1

--------------------------------------------------------------------------------

3.                     Events of Default; Acceleration.

               a.      The principal amount of this Note is subject to
prepayment in whole or in part upon the occurrence and during the continuance of
any of the following events (each, an “Event of Default”): the initiation of any
bankruptcy, insolvency, moratorium, receivership or reorganization by or against
the Company, or a general assignment of assets by the Company for the benefit of
creditors. Upon the occurrence of any Event of Default, the entire unpaid
principal balance of this Note and all of the unpaid interest accrued thereon
shall be immediately due and payable. The Company may offset amounts due to the
Lender under this Note by similar amounts that may be due to the Company by the
Lender resulting from breaches under the Lender Note.

               b.      No remedy herein conferred upon the Lender is intended to
be exclusive of any other remedy and each and every remedy shall be cumulative
and in addition to every other remedy hereunder, now or hereafter existing at
law or in equity or otherwise.

4.                       Notices.

                 a.      All notices, reports and other communications required
or permitted hereunder shall be in writing and may be delivered in person, by
telecopy with written confirmation, overnight delivery service or U.S. mail, in
which event it may be mailed by first-class, certified or registered, postage
prepaid, addressed (i) if to a Lender, at such Lender’s address as the Lender
shall have furnished the Company in writing and (ii) if to the Company at such
address as the Company shall have furnished the Lender(s) in writing.

                 b.      Each such notice, report or other communication shall
for all purposes under this Note be treated as effective or having been given
when delivered if delivered personally or, if sent by mail, at the earlier of
its receipt or 72 hours after the same has been deposited in a regularly
maintained receptacle for the deposit of the United States mail, addressed and
mailed as aforesaid, or, if sent by electronic communication with confirmation,
upon the delivery of electronic communication.

5.                         Miscellaneous.

                    a.      Neither this Note nor any provisions hereof may be
changed, waived, discharged or terminated orally, but only by a signed statement
in writing.

                    b.      No failure or delay by the Lender to exercise any
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege preclude any other right,
power or privilege. The provisions of this Note are severable and if any one
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such invalidity or unenforceability shall affect only such
provision in such jurisdiction. This Note expresses the entire understanding of
the parties with respect to the transactions contemplated hereby. The Company
and every endorser and guarantor of this Note regardless of the time, order or
place of signing hereby waives presentment, demand, protest and notice of every
kind, and assents to any extension or postponement of the time for payment or
any other indulgence, to any substitution, exchange or release of collateral,
and to the addition or release of any other party or person primarily or
secondarily liable.

2

--------------------------------------------------------------------------------

          c.      If Lender retains an attorney for collection of this Note, or
if any suit or proceeding is brought for the recovery of all, or any part of, or
for protection of the indebtedness respected by this Note, then the Company
agrees to pay all costs and expenses of the suit or proceeding, or any appeal
thereof, incurred by the Lender, including without limitation, reasonable
attorneys' fees.

          d.      This Note shall for all purposes be governed by, and construed
in accordance with the laws of the State of New York (without reference to
conflict of laws).

          e.      This Note shall be binding upon the Company's successors and
assigns, and shall inure to the benefit of the Lender's successors and assigns.

          IN WITNESS WHEREOF, the Company has caused this Note to be executed by
its duly authorized officer to take effect as of the date first hereinabove
written.

___________________

 

By: _____________________________________________

Title: ____________________________________________

3

--------------------------------------------------------------------------------